Citation Nr: 0126417	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-04 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to June 24, 1987, 
for the grant of service connection for osteomyelitis of the 
left hip, including the issue of whether a July 1953 rating 
decision was clearly and unmistakably erroneous in not 
granting service connection for osteomyelitis.

2.  Entitlement to a compensable disability rating for 
osteomyelitis of the left hip.


REPRESENTATION

Appellant represented by:	Jim Pino, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1950 to June 1952.  
These matters come to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In an April 1999 
decision the Board decided a number of issues no longer in 
appellate status and granted entitlement to service 
connection for osteomyelitis of the left hip.  In the 
November 1999 rating decision the RO effectuated the Board's 
decision by assigning a non-compensable rating for 
osteomyelitis effective June 24, 1987.  The veteran perfected 
an appeal of the assigned rating and the effective date 
awarded for the grant of service connection.

Service connection has been established since July 1953 for 
the residuals of a gunshot wound to the left thigh as an 
injury to muscle group XIII.  In a January 2001 statement the 
veteran claimed entitlement to service connection for 
injuries to muscle groups XIV, XVI, XVII, and XVIII as the 
result of the gunshot wound, in addition to muscle group 
XIII.  This issue has not yet been addressed by the RO and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained any relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  The veteran initially claimed entitlement to service 
connection for the residuals of a gunshot wound to the left 
hip in February 1953.

3.  In a July 1953 rating decision the RO granted service 
connection for a severe injury to muscle group XIII of the 
left thigh, rated at 40 percent disabling, and incomplete 
paralysis of the left sciatic nerve, rated as 20 percent 
disabling.  The RO did not grant service connection for 
osteomyelitis of the left hip.  The veteran was notified of 
the July 1953 decision and did not appeal, and that decision 
is final.

4.  The correct facts were before the decisionmakers in July 
1953 and the relevant law was correctly applied to those 
facts.  Review of the evidence then of record, in the context 
of the applicable law then in effect, does not compel the 
conclusion that the July 1953 decision was clearly and 
unmistakably erroneous in not granting service connection for 
osteomyelitis of the left hip.

5.  The veteran did not claim entitlement to service 
connection for osteomyelitis of the left hip until after June 
24, 1987.

6.  Although service connection for osteomyelitis of the left 
hip was granted on a historical basis, the osteomyelitis was 
cured by removal or radical resection of the bone in November 
1951 and there have been no recurrent episodes of 
osteomyelitis since the initial infection in service in 1951.


CONCLUSIONS OF LAW

1.  The July 1953 rating decision is final, and that decision 
was not clearly and unmistakably erroneous in not granting 
service connection for osteomyelitis of the left hip.  38 
U.S.C. § 709 (1952), 38 U.S.C.A. §§ 5109A, 7105 (West 1991 
and Supp. 2001); 38 C.F.R. 3.105 (2001); Veterans Regulation 
No. 2(a), Pt. II, Par. III; Department of Veterans Affairs 
Regulations 1008 and 1009, effective January 25, 1936, to 
December 31, 1957; and Veterans Regulation No. 3(a), Schedule 
for Rating Disabilities, 1945 Edition, Diagnostic Code 5000.

2.  Entitlement to an effective date prior to June 24, 1987, 
for the grant of service connection for osteomyelitis of the 
left hip is not shown as a matter of law.  38 U.S.C.A. 
§§ 5101, 5110(a) (West 1991); 38 C.F.R. §§ 3.151, 3.155, 
3.400(b) (2001).

3.  The criteria for a compensable disability rating for 
osteomyelitis of the left hip are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.43, 4.71a, Diagnostic Code 5000 (1986)-(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
wounded in the left hip by small arms fire while serving in 
Korea in March 1951, resulting in a compound, comminuted 
fracture of the intertrochanteric of the left femur.  The 
wound was surgically debrided and a cast applied the day 
following the injury.  The veteran received multiple 
injections of penicillin while initially hospitalized.  The 
plaster cast was removed in April 1951, after which a skin 
graft was applied.  A persistent draining sinus was noted at 
the site of the skin graft, which was apparently open down to 
the bone.  In July 1951 a sequestrectomy of the greater 
trochanter and neck of the femur was performed, with removal 
of a moderate amount of necrotic bone.  The sinus persisted, 
and in August 1951 was again found to be open to the bone.  
The veteran was then given a 17-day course of penicillin and 
streptomycin, with no improvement in the drainage from the 
sinus.  The drainage diminished as traction was removed and 
the veteran began physical therapy to recondition the hip and 
leg.  Surgery was again performed in November 1951 with 
ostectomy of a small, osteomyelitic portion of the greater 
trochanter, with surgical closure of the wound.  The veteran 
did well following the November 1951 surgery, and the wound 
healed without further event.

He continued to receive physical therapy, and was presented 
to a Physical Evaluation Board (PEB) in March 1952.  The 
physical summary at that time referenced a January 1952 X-ray 
study of the left hip that showed the fracture to be well 
healed, with a large number of metallic fragments remaining.  
A possibility of infection about the hip could not be ruled 
out.  The physician stated in March 1952 evaluation board 
report, however, that the wound had been completely healed 
for four months, and that there was no significant infection 
about the hip at that time.  The veteran was apparently 
released on temporary disability, and was again examined for 
PEB purposes in January 1953.  An X-ray study at that time 
revealed no evidence of infection, and the physical 
examination disclosed that the wound was well healed and non-
tender.  The veteran denied having had any problems with the 
left lower extremity since having been placed on the 
temporary disability list.

He initially claimed entitlement to compensation benefits for 
the residuals of the gunshot wound in February 1953.  He did 
not report having received any treatment for the residuals of 
the gunshot wound since being placed on the temporary 
disability list.  The RO provided him a VA medical 
examination in June 1953, during which the examiner found 
that the wound on the left hip was healed.  The examiner also 
found marked tissue loss under the scar, limitation of motion 
of the left hip due to pain, two-inch atrophy of the left 
thigh, three-fourths inch shortening of the left lower 
extremity, one inch atrophy of the left calf, marked weakness 
of the left anterior tibial muscle, and sensory impairment in 
the deep peroneal nerve distribution.  An X-ray study at that 
time revealed a healed fracture and retained metallic 
fragments, but no evidence of infection was reported.

In a July 1953 rating decision the RO granted service 
connection for the residuals of the gunshot wound, severe 
injury to muscle group XIII of the left thigh, and rated the 
disability at 40 percent.  The RO also granted service 
connection for incomplete paralysis of the sciatic nerve and 
rated the disorder as 20 percent disabling, for a combined 
rating of 50 percent.  The 50 percent rating remained in 
effect until June 1987.

From February 1953 to June 1987 the veteran did not again 
claim entitlement to compensation benefits, either as service 
connection for additional disabilities or increased ratings 
for his service-connected disorders.  He submitted multiple 
documents pertaining to the status of his dependents and in 
April 1958 claimed entitlement to outpatient dental 
treatment.  In December 1972 he submitted an application for 
educational benefits.

A June 1987 VA hospital summary indicates that the veteran 
was then hospitalized due to complaints of depression 
following the death of his wife in 1984.  A physical 
examination at that time revealed the residuals of the 
gunshot wound, but no evidence of infection in the left hip.  
The VA treatment records indicate that the veteran continued 
to receive treatment for various impairments through August 
1996, with no complaints or clinical findings pertaining to 
an infection or osteomyelitis in the left hip.

On June 24, 1987, the veteran claimed entitlement to service 
connection for arthritis of the left knee and low back, and 
claimed entitlement to increased ratings for the residuals of 
the gunshot wound to the left hip and the sciatic nerve 
injury.  The only treatment he referred to at that time was 
the June 1987 VA hospitalization.  He has been pursuing 
numerous claims and appeals pertaining to the residuals of 
the gunshot wound since June 1987, including multiple appeals 
to the Board and the Court of Appeals for Veterans Claims.  

On June 4, 1990, the veteran submitted a claim for service 
connection for osteomyelitis of the left hip.  He then stated 
that he had undergone the surgical treatment of osteomyelitis 
three times while in service, and that a later X-ray study 
showed the possibility that the infection was still present.  
In a March 1991 statement he asserted that he was entitled to 
a 30 percent rating for osteomyelitis because a 
sequestrectomy had been performed.  In a June 1991 rating 
decision the RO denied entitlement to service connection for 
osteomyelitis on the basis that his service medical records 
were negative for any treatment for osteomyelitis.

In numerous statements and hearing testimony before the RO 
Hearings Officer and the Board the veteran and his 
representative have asserted that, pursuant to 38 C.F.R. 
§ 4.43, the veteran is entitled to a permanent rating for 
osteomyelitis once the disorder is clinically identified.  
They contend that, in accordance with Diagnostic Code 5000, a 
30 percent rating should be assigned because the service 
medical records showed the disorder to be chronic, and the 
veteran underwent a sequestrectomy to remove necrotic bone.  
The veteran also asserted that he continued to have 
osteomyelitis in the hip.

The veteran underwent VA medical examinations in September 
1987, May 1988, June 1988, and March 1994, none of which 
disclosed any clinical findings that the examiner related to 
osteomyelitis.  Although the examiners in March 1994 provided 
a diagnosis of history of osteomyelitic process involving a 
portion of the greater trochanter, that diagnosis was by 
history only, based on review of the veteran's medical 
records.  The examiners did not describe any current clinical 
findings pertaining to osteomyelitis, nor did they indicate 
that the veteran currently had osteomyelitis in the left hip.

As previously stated, in an April 1999 decision the Board 
granted service connection for osteomyelitis of the left hip 
on a historical basis because the veteran had been treated 
for osteomyelitis while in service.  In effectuating that 
decision the RO assigned a non-compensable rating for the 
disorder because there was no evidence of recurrent 
infections or that the disease was then currently active.  
The RO established an effective date of June 24, 1987, for 
the grant of service connection, apparently based on the 
assumption that the veteran's June 1987 claim incorporated 
that issue.

In the March 2000 substantive appeal the veteran's 
representative asserted that the current requirement that the 
osteomyelitis be manifested by recurrent infections in order 
to support a compensable rating did not exist when the RO 
should have granted service connection in 1953.  In an 
October 2000 statement he claimed that the veteran was 
entitled to a 30 percent rating effective July 1, 1952, on 
the basis that the medical evidence showed that the veteran 
had chronic or recurring osteomyelitis with a definite 
sequestrum.  He asserted that the RO had failed to apply 
38 C.F.R. § 4.43 and Diagnostic Code 5000 when adjudicating 
the veteran's initial claim in July 1953, and that such 
failure constituted clear and unmistakable error.

The veteran again provided testimony before the Board in 
September 2001.  He then asserted that because the X-ray 
study in January 1952 indicated that there was a possibility 
of infection in the left hip, he still had the disease and 
was entitled to the 30 percent rating.  He denied having 
received any treatment for osteomyelitis since his separation 
from service.

Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The change in the 
regulation is effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100 et seq. (West Supp. 2001)), and applies to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (2001) (per curiam), motion 
for review en banc denied, No. 99-1788 (U.S. Vet. App. May 
24, 2001) (per curiam) (en banc).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In the February 2000 statement of the case the RO informed 
the veteran of the legal requirements for establishing a 
higher rating and an earlier effective date for service 
connection for osteomyelitis.  The RO provided the veteran 
copies of his claims file on multiple occasions, and he and 
his representative have presented numerous statements and 
testimony that included specific references and quotation of 
the regulations pertaining to clear and unmistakable error 
and osteomyelitis.  The veteran's representative was informed 
that the case had been submitted to the Board, and that any 
additional evidence that he had should be sent to the Board.  
The Board finds, therefore, that the veteran has been 
informed of the evidence needed to substantiate his claim.

The RO has obtained the veteran's VA treatment records and 
provided him medical examinations in September 1987, May 
1988, June 1988, and March 1994.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
evidence has been obtained for determining the merits of his 
appeal, and that VA has fulfilled its obligation to assist 
him in substantiating his appeal.

Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

As an initial matter the Board finds that the veteran was 
notified of the July 1953 rating decision and did not appeal, 
and that the July 1953 decision is final.  A decision of the 
RO that is final and binding is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C. 
§ 709 (1952); 38 U.S.C.A. §§ 5109A (West Supp. 2001); 
38 C.F.R. 3.105 (2001); Veterans Regulation No. 2(a), Pt. II, 
Par. III; Department of Veterans Affairs Regulations 1008 and 
1009, effective January 25, 1936, to December 31, 1957.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable and of the type that, had it 
not been made, would have manifestly changed the outcome of 
the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F3d. 1378 (Fed. Cir. 1999).  
If the veteran raises a valid claim of clear and unmistakable 
error, the question of whether a given decision was based on 
clear and unmistakable error is to be determined based on the 
facts of the case.  See Rivers v. Gober, 10 Vet. App. 469 
(1997).

The veteran contends that he is entitled to an effective date 
in July 1952 for the grant of service connection for 
osteomyelitis of the left hip because the evidence then of 
record showed that he had osteomyelitis in service, and the 
pertinent regulation provided that a permanent rating for 
osteomyelitis was applicable if chronic, recurring 
osteomyelitis was shown.  Assuming his assertions to be true, 
had the RO applied the law as he has defined it, the outcome 
of the case would have been manifestly different.  The Board 
finds, therefore, that he has raised a valid claim of clear 
and unmistakable error in the July 1953 rating decision.

The determination as to whether there was clear and 
unmistakable error in the July 1953 decision must be made 
based on analysis of the evidence then of record in the 
context of the relevant law then in effect.  Rivers, 10 Vet. 
App. at 469.  According to the law in effect in July 1953, 
chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, was to be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection was 
manifest from time to time, and unless the focus was entirely 
removed by amputation would entitle to a permanent rating to 
be combined with other ratings for residual conditions, 
however, not exceeding the amputation ratings at the site of 
election.  Veterans Regulation No. 3(a), Schedule for Rating 
Disabilities, 1945 Edition, The Musculoskeletal System, Par. 
4.

According to the Schedule for Rating Disabilities as it was 
implemented in 1945, Diagnostic Code 5000 for osteomyelitis, 
acute, subacute, or chronic, was rated as 100 percent 
disabling if it affected the pelvis, vertebrae, or extended 
into major joints, or with multiple localization, or with a 
long history of intractability and debility, anemia, amyloid 
liver changes, or other continuous constitutional symptoms.  
A 50 percent rating applied for frequent episodes, with 
constitutional symptoms.  The disorder was rated at 
30 percent if manifested by definite involucrum or 
sequestrum, with or without a discharging sinus.  A 
20 percent rating applied for a discharging sinus or other 
evidence of active infection within the past five years.  A 
10 percent rating was warranted for inactive disease, 
following repeated episodes, without evidence of active 
infection in the past five years.  The above partial 
disability ratings were not to exceed amputation values.  
Within this limitation they were to be combined with ratings 
for ankylosis, limited motion, nonunion, malunion, 
shortening, etc.

The Rating Schedule was amended in August 1948 to add the 
following note to Diagnostic Code 5000:  A minimum rating of 
10 percent is authorized for assignment in any case of active 
osteomyelitis, not entitled to a higher rating, without 
regard to the amputation rule.  A rating for osteomyelitis 
will not to be applied following cure by removal or radical 
resection of the affected bone.  Extension 4, Schedule for 
Rating Disabilities, 1945 Edition (Aug. 23, 1948).

That section of the Rating Schedule was again amended in July 
1950 to add the following note:  When the above 20 percent or 
10 percent rating is assigned on a historical basis, i.e., 
without evidence of present active infection, it will be 
assigned only once to cover disability at all sites of 
previously active infection.  When applicable, the 20 percent 
rating will be assigned with a future ending date.  Extension 
7, Schedule for Rating Disabilities, 1945 Edition (July 6, 
1950).

The veteran claimed entitlement to compensation benefits for 
the residuals of the gunshot wound, which could include 
osteomyelitis, in February 1953.  The evidence of record when 
that claim was adjudicated in July 1953 showed that the 
veteran had been treated for osteomyelitis in the left hip 
from April to November 1951.  The evidence also showed that 
an ostectomy was performed in November 1951 to remove the 
affected bone, that the wound then healed, and that there was 
no further evidence of infection.  Although the X-ray study 
in January 1952 revealed a possibility of infection, the 
veteran's treating physician found on examination that there 
was no clinical evidence of re-infection.  Based on the 
evidence then of record, it would have been proper to find 
that chronic or recurring osteomyelitis had not been 
clinically identified because there was no evidence of re-
infection following the initial episode.  Although the 
evidence could be interpreted differently, a disagreement on 
how the evidence was weighed cannot constitute clear and 
unmistakable error.  Simmons v. West, 13 Vet. App. 501 
(2000), aff'd on recons. 14 Vet. App. 84 (2000).  

Had the RO granted service connection for osteomyelitis in 
July 1953, a non-compensable rating would have been 
applicable because the osteomyelitis had been cured by 
removal or radical resection of the affected bone, with no 
evidence of recurrence.  The veteran would not have been 
entitled to the 30 percent rating as he claims.  The veteran 
has not shown, therefore, that but for the claimed error, the 
outcome of the decision would have been manifestly different.  
See Baldwin v. West, 13 Vet. App. 1 (1999) (if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable).  
For these reasons the Board finds that the law was not 
incorrectly applied to the facts as they were known at the 
time, and that the July 1953 rating decision was not clearly 
and unmistakably erroneous in failing to grant service 
connection for osteomyelitis of the left hip.  Bustos, 179 
F3d. at 1378.

The veteran did not again claim entitlement to service 
connection for osteomyelitis until June 4, 1990.  None of the 
statements or applications that he submitted prior to June 4, 
1990, including the application for educational benefits or 
VA outpatient treatment, can be considered a claim for 
service connection for osteomyelitis of the left hip because 
he made no reference to that disorder.  See Crawford v. 
Brown, 
5 Vet. App. 33, 35 (1993).  The RO, nonetheless, interpreted 
his June 1987 claim as incorporating a claim for 
osteomyelitis of the left hip.  In the absence of a valid 
claim filed prior to June 24, 1987, entitlement to an earlier 
effective date for the grant of service connection for 
osteomyelitis of the left hip is precluded as a matter of 
law.  Shields v. Brown, 8 Vet. App. 346, 349 (1995).

Evaluation of Osteomyelitis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in November 
1999.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West Supp. 2001); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 4.3.

Under the current version of the Rating Schedule, which has 
been in effect since prior to 1987, the paragraph pertaining 
to chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, continues to apply.  38 C.F.R. § 4.43.  
Diagnostic Code 5000 includes the same rating criteria as 
shown above, with the exception of additional notes following 
the diagnostic code:

Note (1): A rating of 10 percent, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is no percent.  This 10 percent rating and the other 
partial ratings of 30 percent or less are to be combined with 
ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule.  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.

Note (2): The 20 percent rating on the basis of activity 
within the past five years is not assignable following the 
initial infection of active osteomyelitis with no subsequent 
reactivation.  The prerequisite for this historical rating is 
an established recurrent osteomyelitis.  To qualify for the 
10 percent rating, two or more episodes following the initial 
infection are required.  This 20 percent rating or the 10 
percent rating, when applicable, will be assigned once only 
to cover disability at all sites of previously active 
infection with a future ending date in the case of the 20 
percent rating.

None of the medical evidence indicates that the veteran has 
had any episodes of osteomyelitis since the initial infection 
was cured in 1951.  Although he has asserted that he 
continues to have osteomyelitis, his assertions are not 
probative because he is not competent to provide evidence of 
a medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  He denied having received any treatment for 
osteomyelitis since service, his medical records are negative 
for any complaints or clinical findings related to 
osteomyelitis, and multiple VA examinations have not 
identified any recurrences of osteomyelitis.  

Because the osteomyelitis was cured by removal or radical 
resection of the bone in November 1951, and the veteran has 
had no episodes following the initial infection, the criteria 
for a compensable rating for osteomyelitis have not met been 
met since the initiation of the veteran's claim.  Fenderson, 
12 Vet. App. at 119; 38 C.F.R. § 4.31.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the appeal to establish entitlement to a 
compensable disability rating for osteomyelitis of the left 
hip.


ORDER

The appeal to establish entitlement to an effective date 
prior to June 24, 1987, for the grant of service connection 
for osteomyelitis of the left hip, including the issue of 
whether a July 1953 rating decision was clearly and 
unmistakably erroneous in not granting service connection for 
osteomyelitis, is denied.

The appeal to establish entitlement to a compensable 
disability rating for osteomyelitis of the left hip is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



